Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 1 of 12 PagelD #:1

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

EASTERN DIVISION

Laura Virgen )
)

Plaintiff, ) Case No.
)
v. )
)
University of Illinois-Chicago )
)
Defendant. )

PLAINTIFF’S COMPLAINT AT LAW
Introduction

1. Plaintiff, Laura Virgen, brings this action pursuant to Title VII of the Civil Rights Act of
1964, as amended, 42 U.S.C. §2000e. Plaintiff contends that the Defendant’s officials
discriminated against her by verbally harassing humiliating and berating her because of her
national origin and ancestry (Mexican).

Jurisdiction

2 This Court has jurisdiction over the subject matter of this civil action pursuant to Title

VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e-16.
Venue

3. Venue is proper in this judicial district under 42 U.S.C. Section 2000e-5(f)(3) and 5 U.S.C.
§ 7703(b)(2); as Plaintiff is employed by the Universtiy of Illinois Hospital-Chicago at the time of
the disrimination and plaintiff's employment records are maintained by the University of Illinois-
Chicago in this judicial district, and decisions adverse to Plaintiff s employment that are the subject
of this civil action were made in this judicial district.

Parties
4. Plaintiff, Laura Virgen, is a female of Hispanic heritage and ancestry who is a citizen of
the United States and a resident of the town of Cicero, Illinois. At all times relevant to this suit

she is employed by the University of Illinois-Chicago Hospital in the City of Chicago, Illinois.

5: Defendant, University of Illinois-Chicago Hospital is a medical corporation that is located
in the City of Chicago, Illinois.

Statement of Facts
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 2 of 12 PagelD #:2

6. The Defendant hired the Plaintiff as a nurse technician in 2009.

7. From January 2018 and continuin to the present the Plaintiff has been verbally harassed,
repeatedly humiliated and consistently berated by non-Hispanic charge nurses who are in charge
of the nurse technician department.

8. The charge nurses have undertaken this action against the Plaintiff notwithstanding the fact
that her performance as a nurse technician meets the Defendant’s expectations.

9. Moreover, from February 2018 to the present the Plaintiff has been subjected to unequal
terms and conditions of employment in that the Defendant has disproportionally assigned to her
more patients that require enhanced care than have been assigned to non-Hispanic co-employees,
thus affecting her overall performance as a nurse technician.

10. On or about June 3, 2018, Registered Nurse Maria Areno slapped the Plaintiff's hand
during a discussion that she was then and there having with the Plaintiff.

11. On or about July 7, 2018 the Director of Patient Care Services issued to the Plaintiff a
negative performance evaluation despite the fact that her performance was as good or better than
similarly situated non-Hispanic employees.

12. On or about June 28, 2018 the Plaintiff filed a charge of discrimination under charge
number IDHR 2018CF2805. After Ms. Freedmanfiled her initial EEO complaint, the defendant’s
treatment of the Plaintiff became increasingly hostile.

13. On or about July 23, 2018 the Plaintiff was suspended from employment for 15 days
without pay for claimed poor work performance despite the fact that her performance was as good
or better than similarly situated non-Hispanic employees.

14. Similarly situated non-Hispanic employees were not suspended under similar
circumstances,

15. The Plaintiff alleges that the suspension was in retaliation against her for the filing of the
charge of discrimination.

16. Based on the foregoing actions of the Defendant’s charge nurses, the Plaintiff filed two (2)
charges of discrimination jointly filed with the Illinois Department of Human Rights and the
federal Equal Employment Opportunity Commission. Copies of said charges are attached hereto
as Exhibit A.
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 3 of 12 PagelD #:3

Count One

(Ancestry and Heriage Discrimination in Violation of Title VII of the
Civil Rights Act of 1964, 42 USC 2000e. et seq.)

15. Paragraphs one (1) through sixteen (16) are realleged and incorporated by reference
herein.

16. The Defendant’s conduct as alleged at length herein constitutes discrimination based on
ancestry and heritage discrimination in violation of Title VII. The stated reasons for the
Defendant’s conductwere not the true reasons, but instead were pretextual to hide the Defendant’s

discriminatory animus.
Count Two
(Retaliation for Engaging in Protected Activities)

17. Paragraphs one (1) through sixteen (16) are realleged and incorporated by reference herein.

18. | The Defendant’s conduct as alleged above constitutes retaliation against the Plaintiff
Because she engaged in activities that are protected by Title VII. The stated reasons for the
Defendant’sconduct were not the true reasons, but instead were pretext to hide the Defendant’s

retaliatory animus.
Count Three
(Hostile and Abusive Working Environment)
19. Paragraphs one (1) through sixteen (16) are realleged and incorporated by reference herein.

20. The Defendant’s conduct as alleged above constitutes hostile and abusive working
environment in violation of Title VIL. The stated reasons for the Defendant’s conduct were not the
true reasons, but instead were pretext to hide the Defendant’s discriminatory animus.

Prayer for Relief

Accordingly, the Plaintiff prays that the Defendants br cited to appear and to answer in this
action, and that upon the evidence, the finding of the jury and applicable law. The court enter
judgment as follows:

21. A verdict in the Plaintiff's favor and against the Defendant in an amount in excess of
$75,000.00 to compensate the Plaintiff for physical and emotional damages;

22. An order to the Defendant telling it to immediately stop the harassment and humilaition of
the Plainuff;
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 4 of 12 PagelD #:4

23. An order to the Defendant telling it to immediately stop intentionallly assiging to the
Plaintiff those patients who require enhanced care and treatment;

24. An order to the Defendant telling it to immediately stop retailiating against the Plaintiff.
LAURA VIRGEN

By:  /s/Scott Skaletsky
Scott Skaletsky
Scott Skaletsky
Gardi & Haught, Ltd.
939 Plum Grove Road, Suite C
Schaumburg, IL 60173
(847) 944-9400
(847) 944-9401 fax
ARDC # 6181405
 

Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page)s of 12 PagelD #:5

|

 

 

 

 

 

CHARGE OF DISCRIMINATION | AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974: See Privacy act XX] IDHR
statement before completing this form. 2019CF0171

19W0806.05 [_] rEoc

Illinois Department of Human Rights and EEOC

NAME OF COMPLAINANT (indicate Mr. Ms, Mrs.) TELEPHONE NUMBER (include area code)
Laura E. Cuero-Virgen (708) 577-3385
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
6935 W. Gunnison Street. Apt. 2-B Harwood Heights, IL 60706 “SnD

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE
OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

 

 

NAME OF RESPONDENT NUMBER OF TELEPHONE NUMBER (include area
oo a ; . EMPLOYEES,
University of [linois at Chicago Hospital MEMBERS 15+ (312) 996-1087
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
1740 W. Taylor Street Chicago, IL 60612 Cook

CAUSE OF DISCRIMINATION BASED ON: DATE OF DISCRIMINATION

EARLIEST (ADEA/EPA) LATEST (ALL)
National Origin Ancestry Retaliation 07/07/18 07/23/18

[.] CONTINUING ACTION

 

 

THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:

SEE ATTACHED

 

Page 1 of 4 HMS
SUBSCRIBED AND SWORN TO BEFORE ME

[also want this charge filed with the EEOC. I will advise the agencies if I

change my address or telephone number and I will cooperate fully with : # tok” > T
them in the processing of my charge in accordance with their procedures. THIS G DAY OF ACCA Z AC/S

q Z “go ;
Silica fee»
NOTARY] SIGNATURE a

PATRICIA ALMARAZ
Official Seal

Notary Public - State of Illinois
My Commission Expires Sep 18, 2021

 

I decli re under penalty that the foregoing is true and correct I swear or
affirm that I have read the above charge and that it is true to the best of my

 

 

NX

 

NOTARY STAMP | knowledge, information and belief

EEO-5 FORM (Rev. 7/12-INT)
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 6 of 12 PagelD #:6
Charge Number: 2019CF0171
Complainant: Laura E. Cuero-Virgen

Page 2 of 4

E. A. ISSUES/BASIS

NEGATIVE PERFORMANCE EVALUATION — JULY 7, 2018, DUE TO
MY NATIONAL ORIGIN, MEXICO

B. PRIMA FACIE ALLEGATIONS

l.

2.

My national origin is Mexico.
Respondent is aware of my national origin.

My performance as a nurse technician meets Respondent’s
expectations. I was hired on February 6, 2011.

On July 7, 2018, Barbara Washington (USA), Director of Patient Care
Services, issued me a negative performance evaluation.

My work performance was as good or better than similarly situated
employees whose national origins were not Mexico and who were not
issued a negative performance evaluation.

II. A. ISSUES/BASIS

NEGATIVE PERFORMANCE EVALUATION — JULY 7, 2018, DUE TO
MY ANCESTRY, HISPANIC

B. PRIMA FACIE ALLEGATIONS

1.

os

My ancestry is Hispanic.
Respondent is aware of my ancestry.

My performance as a nurse technician meets Respondent’s
expectations. I was hired on February 6, 2011.

On July 7, 2018, Barbara Washington (non-Hispanic), Director of
Patient Care Services, issued me a negative performance evaluation.

My work performance was as good or better than similarly situated
non-Hispanic employees and who were issued a negative performance
evaluation.
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 7 of 12 PagelD #:7
Charge Number: 2019CF0171

Complainant: Laura E. Cuero-Virgen

Page 3 of 4

Il. A.
B.

IV. A.
B.

ISSUES/BASIS

SUSPENSION — JULY 23, 2018, DUE TO MY NATIONAL ORIGIN,
MEXICO

PRIMA FACIE ALLEGATIONS

3 My national origin is Mexico.

2. Respondent is aware of my national origin.

a My performance as a nurse technician meets Respondent’s
expectations. I was hired on February 6, 2011.

4, On July 23, 2018, Barbara Washington (USA), Director of Patient Care
Services, suspended me for fifteen days without pay. The reason cited
for the suspension were for continued poor work performance, failure
to perform job duties and for continued inappropriate communication.

Ss Similarly situated employees whose national origins were not Mexico
and who were not suspended under similar circumstances.

ISSUES/BASIS

SUSPENSION — JULY 23, 2018, DUE TO MY ANCESTRY, HISPANIC

PRIMA FACIE ALLEGATIONS

is

2.

wn

My ancestry is Hispanic.
Respondent is aware of my ancestry.

My performance as a nurse technician meets Respondent’s
expectations. I was hired on February 6, 2011.

On July 23, 2018, Barbara Washington (non-Hispanic), Director of
Patient Care Services, suspended me for fifteen days without pay. The
reason cited for the suspension were for continued poor work
performance, failure to perform job duties and for continued
inappropriate communication.

Similarly situated non-Hispanic employees were not suspended under
similar circumstances.
Case: 1:19-cv-04981 Document #: 1 Filed: 07/24/19 Page 8 of 12 PagelD #:8
Charge Number: 2019CF0171
Complainant: Laura E. Cuero-Virgen

Page 4 of 4
¥. A.
B.

ISSUES/BASIS

SUSPENSION — JULY 23, 2018, IN RETALIATION FOR HAVING FILED
A PERVIOUS IDHR DISCRIMINATION AGAINST RESPONDENT

PRIMA FACIE ALLEGATIONS

1, On June 28, 2018, I filed IDHR discrimination charge #2018CF2805
against Respondent.

2. On July 23, 2018, Barbara Washington, Director of Patient Care
Services, suspended me for fifteen days without pay. The reason cited
for the suspension were for continued poor work performance, failure
to perform job duties and for continued inappropriate communication.

Ss The adverse action followed the filing of my discrimination charge,

thereby, raising an inference of retaliatory motivation.
 

Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 9 of 12 PagelD #:9

 

 

 

 

 

 

"+ CHARGE OF DISCRIMINATION AGENCY CHARGE NUMBER

This form is affected by the Privacy Act of 1974: See Privacy act i] IDHR
statement before completing this form. 2018CF2805

# 18w0628.03 [| EEOC

Llinois Department of Human Rights and EEOC
NAME OF COMPLAINANT (indicate Mr. Ms. Mrs.) TELEPHONE NUMBER (include area code)
Laura E. Cuero-Virgen (708) 577-3385
STREET ADDRESS CITY, STATE AND ZIP CODE DATE OF BIRTH
1416 Bear Flag Drive Hanover Park, IL 60133 —-\iM/DD/YYYY

 

 

NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE
OR LOCAL GOVERNMENT AGENCY WHO DISCRIMINATED AGAINST ME (IF MORE THAN ONE LIST BELOW)

 

 

 

 

 

 

 

NAME OF RESPONDENT NUMBER OF TELEPHONE NUMBER (include area
EMPLOYEES,
University of Illinois at Chicago Hospital MEMBERS 15+ (312) 996-1087
STREET ADDRESS CITY, STATE AND ZIP CODE COUNTY
1740 W. Taylor Street Chicago, DL 60612 Cook

CAUSE OF DISCRIMINATION BASED ON: DATE OF DISCRIMINATION

EARLIEST (ADEA/EPA) LATEST (ALL)
National Origin Ancestry 01/2018 06/2018

(_] CONTINUING ACTION

 

 

THE PARTICULARS OF THE CHARGE ARE AS FOLLOWS:

SEE ATTACHED

a

 

 

Page 1 of 4 HMS
. SUBSCRIBED AND SWORN TO BEFORE ME
1 also want this charge filed with the EEOC. | will advise the agencies if I
h dre’ eleph d Iwi fully wi ‘
change my address or telephone number and I will cooperate fully with THIS 2 Y OF Ve » OL:

them in the processing of my charge in accordance with their procedures.

 

d =
le — ZS
x / | Lasae dw_28_ 201

NANT

SI DATE

[ declare under penalty that the foregoing is true and correct I swear or
affirm that I have read the above charge and that it is true to the best of my

NOTARY STAMP knowledge, information and belief
EEO-5 FORM (Rev. 7/12-INT)

 

 

 

 
   
 
   
   

PATRICIA ALMARAZ
Official Sea!
Notary Public ~ State of IMinois
My Commission Expires Sep 18, 2021

   

 

 
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 10 of 12 PagelD #:10

Charge Number: 2018CF2805
Complainant: Laura E. Cuero-Virgen
Page 2 of 4

L A. ISSUES/BASIS

HARASSMENT — JANUARY 2018, AND CONTINUING UNTIL THE
PRESENT, JUNE 2018, DUE TO MY NATIONAL ORIGIN, MEXICO

B. PRIMA FACIE ALLEGATIONS
iB My national origin is Mexico.
2. Respondent is ware of my national origin.

3. My performance as a nurse technician meets Respondent’s
expectations. I was hired in August 2009.

4, From January 2018 and continuing until the present, June 2018, I have
been verbally harassed, repeatedly humiliated and constantly berated
by Maria Areno (Philippines), Charge Nurse, Eva Raflos (Philippines),
Charge Nurse, and Letty (last name unknown, Philippines), Charge

Nurse.

5. Similarly situated employees whose national origins were not Mexico
were not treated in a similar manner.

Il. A. ISSUES/BASIS

HARASSMENT — JANUARY 2018, AND CONTINUING UNTIL THE
PRESENT, JUNE 2018, DUE TO MY ANCESTRY, HISPANIC

B. PRIMA FACIE ALLEGATIONS

i. My ancestry is Hispanic.
2. Respondent is ware of my ancestry.
3 My performance as a nurse technician meets Respondent’s

expectations. I was hired in August 2009.

4. From January 2018 and continuing until the present, June 2018, I have
been verbally harassed, repeatedly humiliated and constantly berated
by Maria Areno (non-Hispanic), Charge Nurse, Eva Raflos (non-
Hispanic), Charge Nurse, and Letty (last name unknown, non-
Hispanic), Charge Nurse.

5. Similarly situated non-Hispanic employees were not treated in a similar
manner.

D
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 11 of 12 PagelD #:11

Charge Number: 2018CF2805
Complainant: Laura E. Cuero-Virgen
Page 3 of 4

iil. A. ISSUES/BASIS

UNEQUAL TERMS AND CONDITIONS OF EMPLOYMENT -
FEBRUARY 2018, AND CONTINUING UNTIL THE PRESENT, JUNE
2018, DUE TO MY NATIONAL ORIGIN, MEXICO

B. PRIMA FACIE ALLEGATIONS

1. My national crigin is Mexico.
2. Respondent is ware of my national origin.
3. My performance as a nurse technician meets Respondent’s

expectations. I was hired in August 2009.

4, From February 2018 and continuing until the present, June 2018,
Respondent has subjected me to unequal terms and conditions of
employment, in that, Respondent has disproportionally assigned me
patients that require more care than my non-Mexico counterparts,

thus affecting my overall performance as a nurse technician.

5; Similarly situated employees whose national origins were not Mexico
were subjected to said terms and conditions of employment.

IV. A. ISSUES/BASIS

UNEQUAL TERMS AND CONDITIONS OF EMPLOYMENT -
FEBRUARY 2018, AND CONTINUING UNTIL THE PRESENT, JUNE
2018, DUE TO MY ANCESTRY, HISPANIC

B. PRIMA FACIE ALLEGATIONS
L. My ancestry is Hispanic.

2, Respondent is ware of my ancestry.

3. My performance as a nurse technician meets Respondent’s
expectations. I was hired in August 2009.

4. From February 2018 and continuing until the present, June 2018,
Respondent has subjected me to unequal terms and conditions of
Case: 1:19-cv-04961 Document #: 1 Filed: 07/24/19 Page 12 of 12 PagelD #:12

Charge Number: 2018CF2805
Complainant: Laura E. Cuero-Virgen
Page 4 of 4

employment, in that, Respondent has disproportionally assigned me
patients that require more care than my non-Hispanic counterparts,
thus affecting my overall performance as a nurse technician.

5. Similarly situated non-Hispanic employees were not subjected to said
terms and conditions of employment.
